Opinion by
Cline, J.
At the trial it was stipulated that, the 21 drawings, which were found in excess in entry 322025, are original drawings in pen and ink, not articles of utility or for industrial use, and not made by stenciling or any mechanical process. It was further stipulated that the case be submitted on the stipulation and the official papers. The official papers include a consignee’s affidavit, Form 3309, filed in accordance with section 10.48, Customs Regulations of 1943, but it was conceded at the trial that the artist’s certificate, Form 253, was not filed as to the drawings. The court held that compliance *159with the regulations issued under paragraph 1807 is not a condition precedent to free entry thereunder. (Wm. Vixseboxse v. United States, 4 Cust. Ct. 41, C. D. 280, and Anderson Art Galleries v. United States, 63 Treas. Dec. 495, T. D. 46258, followed.) In view of the stipulation, therefore, it was held that the merchandise was entitled to free entry under paragraph 1807, as claimed.